ALLOWABILITY NOTICE
This application is being examined under AIA  first-to-file provisions.

Examiner's amendments I - II
Examiner’s amendments to the record appear below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.

I. Examiner's amendment canceling the restriction requirement
The 9/30/2020 restriction requirement is canceled.  No claims remain withdrawn.
In view of the cancelation of the restriction requirement as to the rejoined inventions, if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. Once the restriction requirement is canceled, the provisions of 35 U.S.C. 121 are no longer applicable. (MPEP 804.01 pertains.)

II. Examiner’s amendment to the claims
The 5/18/2021 listing of claims is further amended as follows:
A) In claim 1, in the 1st "calculating" step, amend to "...a numerical score indicating a degree of variation[[s]] in one of the one or more genes that causes an amino acid sequence variation in a protein encoded by the gene or causes a transcription control variation..."
 B) In claim 1, in the 3rd "calculating" step, amend to "...n is the number of proteins encoded by one or more genes involved in the pharmacodynamics or pharmacokinetics of the drug d, gi is a protein damage score of a protein encoded by one or more genes involved in the pharmacodynamics or pharmacokinetics of the drug d and wi is a weighting assigned to i of the protein encoded by one or more genes involved..."
 C) In claim 2, delete the comma before "and a deoxynucleoside analog."
 D) In claim 3, amend to "...wherein the one or more genes involved in the pharmacodynamics or pharmacokinetics [[is]]are one or more selected from..."
 E) In claim 6, amend to "...calculated using one or more algorithms selected from..."
 F) In claim 8, amend to "...claim [[7]]1..."
 G) In claim 18, amend to "...determining using the individual drug score whether the anticancer agent will be used for the individual or how it will be used
 H) In claim 21, in step (ii), amend to "...indicating a degree of variation[[s]] in the gene that causes an amino acid sequence variation in a protein encoded by the gene or causes a transcription control variation..."
 I) In claim 21, in step (iv), amend to "...n is the number of proteins encoded by one or more genes involved in the pharmacodynamics or pharmacokinetics of the drug d, gi is a protein damage score of a protein encoded by one or more genes involved in the pharmacodynamics or pharmacokinetics of the drug d and wi is a weighting assigned to the protein damage score gi of the protein encoded by one or more genes involved..."
 J) In claim 21, in the "display unit" element, amend to "...regarding the calculated scores for use in drug selection among anticancer agents."
 K) In claim 26, in the 1st "calculating" step, amend to "...a numerical score indicating a degree of variation[[s]] in one of the one or more genes that causes an amino acid sequence variation in a protein encoded by the gene or causes a transcription control variation..."
L) In claim 26, in the 3rd "calculating" step, amend to "...n is the number of proteins encoded by one or more genes involved in the pharmacodynamics or pharmacokinetics of the drug d, gi is a protein damage score of a protein encoded by one or more genes involved in the pharmacodynamics or pharmacokinetics of the drug d and wi is a weighting assigned to i of the protein encoded by one or more genes involved..."
M) In claim 27, amend to "...determining using the individual drug score whether the anticancer agent will be used for the individual


Reasons for allowance
5/18/2021 claims 1-6, 8 and 17-27, as further amended above, are allowed for the reasons of record and as summarized here.  (Claims 7 and 9-16 are canceled.)

Regarding 35 USC 103
The claims are free of the analogous art at least because close art, e.g. Ng 2001 as cited on the 5/18/2021 IDS as well as art found in the search notes, either individually or in obvious combination, does not teach the recited combination of analysis focusing on gene sequence variation and the recited quantifications of protein damage and an individual drug score.

Regarding 35 USC 101
Referring to the 101 analysis as organized in the Office's published January 2019 guidance, the 101 rejections are withdrawn at least in view of the analysis step 2A, 2nd prong, 1st consideration relating to an improvement integrating possible judicial exceptions into a practical application, the improvement in this instance comprising new sequence variation-based drug-specific scoring which is agnostic to cancer type and demonstrated to enable selection of drugs having fewer side effects.  In this regard, Applicant's 5/18/2021 remarks at pp. 16-21 support withdrawal of the rejection.


Applicant's next filing
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The 8/9/2017 drawings previously were accepted.

Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.

/G STEVEN VANNI/             Primary Examiner, Art Unit 1631